Greenbaum, J.
This is an appeal from a judgment of the Municipal Court, second district, finding an artisan’s lien in favor of the defendants for forty-three dollars and fifty cents in an action brought by plaintiffs to recover chattels.
The plaintiffs, merchant tailors, had, since August, 1905, employed defendants, coat makers by trade, to make up part of plaintiffs’ coats. Sometime between October 4 and 11, 1905, the defendants had in their possession, in process of manufacture, nine coats belonging to plaintiffs. On October eleventh and twelfth, defendants delivered three coats and one coat, respectively, to plaintiffs and, on the last named date, demanded payment for the work done on the four coats which the plaintiff, Solomon, refused, saying to the defendant, David Bok, so the latter testifies, “you spoiled my coat. I will not give you any money at all,” and “ get cut— that he would give me no money until I bring him the other coats that I am now on,” meaning by the other coats, “ the other five coats from the nine coats.”
On October 14, 1905, plaintiff, Solomon, called at defendants’ place of business, demanded the remaining five coats still in their possession, and tendered twenty-four dollars in payment for the work and labor performed on those particular five coats. ■ , .
Defendants refused to surrender the same until they had been paid forty-three dollars and fifty cents due them for the work done on all nine coats, claiming an artisan’s lien on the five coats in their possession for the full,amount of their claim.
There appears to be no dispute as to the amount due to defendants.
Plaintiffs’ claim is that defendants were entitled to no *495lien on the five coats in their possession for the amount due on the four coats already delivered, basing this contention on the theory of a separate contract with defendants for each garment,, and that, having tendered the amount due for the work actually performed on the remaining five, any lien claimed by defendants as to those could not be enforced. If the contract is separate as to each garment, plaintiffs are •correct in their contention and the lien was lost as to the four garments voluntarily relinquished. If, on the other hand, as the defendants claim, it was a contract covering the nine garments, the lien was not lost as to those already voluntarily delivered. Lien Law, § 70; Morgan v. Congdon, 4 N. Y. 552; Wiles Laundering Co. v. Hahlo, 105 id. 234; Blumenberg Press v. Mutual Mercantile Agency, 77 App. Div. 86, 91.
The burden of proving their lien was on defendants, which ■necessarily involved proof of the entirety of the contract.
Defendants offered no evidence that the nine coats were given them at the same time, nor of the exact terms of the contract, nor of the usual course of business dealings between themselves and plaintiffs.
On the other hand, there is proof that there was attached to each garment a separate ticket, upon which was marked a separate price for which the work was to be per■formed. Furthermore, the demand made hy defendants, according to their own story, for payment of the four coats .at the time of their delivery tends to show that the contract was not entire, but that each coat was a separate transaction.
In view of the defects in defendants’ proof and the evidence above indicated, in my opinion, defendants failed to sustain the burden of proof cast upon them, and the judgment appealed from should be reversed and a new trial ■ordered, with costs to appellants to abide the event.
Scott and Giegeeich, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellants to abide event.